Title: From Thomas Jefferson to Madame de Tessé, 31 October 1803
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de (Madame de)


          
            
              Dear Madam
            
            Washington Oct. 31. 1803.
          
          In my letter of Jan. 30. I informed you that the person whom I had employed in this neighborhood had provided such seeds of the list therein stated to you, as the lateness of the season had permitted. I had the mortification to see them remain here till summer without any opportunity occurring to forward them. our only commercial port is Alexandria, five miles distant. by casting your eye on a map you will percieve that to send a package from thence to Baltimore, Philadelphia, or New York to be reshipped to France, is as difficult as to send one from Havre to Marseilles for America. it would add much to the risk of miscarriage & more to the delay, which in the case of plants is fatal. it remains therefore that we depend solely on Alexandria, which has not a great intercourse with France. it happens fortunately at this moment that we are sending a ship on public account to the Mediterranean, but to touch at Lorient on her way. I have therefore required the gardener employed, to make up his box of plants and seeds, which he has accordingly done; & delivered them to me. they will be put on board tomorrow, addressed to the care of mr Aaron Vale, Consul of the US. at Lorient, with directions to find the cheapest mode of conveying them to you; the box being very heavy. it’s bulk is of about 13. cubical feet. perhaps you can advise him the best method of sending it. I did not open it to see how it was packed, but the following is the list furnished by the gardener.
          
            
              Plants
              No.
              1.
              Magnolia glauca. 
              }
              about 1½ dozen of plants of each of these
            
            
              
              
              2.
              Laurus Sassafras 
            
            
              
              
              3. 
              Cornus florida. 
            
            
              Seeds.
              No.
              1.
              Wild roses of various kinds.
            
            
              
              
              2.
              Quercus alba.
              
            
            
              
              
              3.
              Quercus prinus, 2 kinds, castaneae foliis, called Chesnut oak.
            
            
              
              
              4.
              Quercus Hispanica, a variety of the Rubra.
            
            
              
              
              5.
              Quercus Rubra
              
            
            
              
              No.
              6.
              acorns of the Box-oak. I do not know this.
            
            
              
              
              7.
              Lyriodendron
              
            
            
              
              
              8.
              Juglans nigra.
              
            
            
              
              
              Magnolia glauca 
              }
              the names of these are written on the bags.
            
            
              
              
              Laurus Sassafras
            
            
              
              
              Cornus florida. 
            
            
              
              
              Juniperus Virginiana
            
          
          
          I am sorry to find he has not put up any acorns of the Quercus Phellos (live-oak) which abound here more than anywhere, nor seeds of the Catalpa, which I presume is to be found in the gardens here. as the ship is not yet gone, perhaps I may be able to get them still. I will take care to renew this supply annually till you are sufficiently furnished with the articles composing it. I undertake it with the more satisfaction because it is within the limits of those attentions I may justifiably spare for it. they will sometimes fail, for want of a conveyance from Alexandria to Havre, the only port I would have ventured to send to, had not the advantages of the present conveyance overbalanced the inconvenient distance of Lorient from Paris. perhaps mr Vale will be able to send the box round to Havre & up the Seine, for which he will have plenty of time. 
          Altho’ the times are big with political events, yet I shall say nothing on that or any subject but the innocent ones of botany & friendship. I shall be much gratified if I am able to contribute any thing to your botanical pleasures & emploiments. I feel their importance to you the more, as they are congenial to my own mind. permit me to place here my friendly respects to M. de Tessé, and M. & Mde. de la Fayette: and to assure yourself of my constant & affectionate esteem and respect. 
          
            
              Th: Jefferson
            
          
        